It is difficult to understand the logic and the result of the majority's decision.
The majority say that, by the legislative policy since 1921, the scope of the opinion in Conger v. Pierce County, 116 Wash. 27,198 P. 377, 18 A.L.R. 393, "has been materially narrowed." On the contrary, that decision was entirely abrogated by the enactment of chapters 30 and 185, Laws of 1921.
The majority correctly hold that chapters 30 and 185, Laws of 1921, are not obnoxious to the objections urged against them by appellants and apply to the situation here presented. In other words, that those acts are constitutional. Then, immediately, in the face of chapter 185, Laws of 1921, they hold that damages to the remainder of appellants' property may be allowed.
It is axiomatic that the counties could not be sued without consent. The right to sue counties for torts was given by Rem. Rev. Stat., § 951 [P.C. § 8394], but such a right is not a vested right. It was repealed by the Laws of 1921, chapter 185, § 1.
In Bailey v. School Dist. No. 49, 108 Wash. 612,185 P. 810, we had before us the act of 1917, which provided that:
"`No action shall be brought or maintained against any school district or its officers for any non-contractual acts or omission of such district, its agents, officers or employees, relating to any park, playground, or field house, athletic apparatus or appliance, or manual training equipment, whether situated in or about any school house or elsewhere, owned, operated or maintained by such school district.'"
Mackintosh, J., wrote the opinion for the court, concurred in by a unanimous department of this court, approving former cases by this court to the effect that the right to sue a school district is not a vested right *Page 438 
and could be taken away by the legislature, which was done. InSwanson v. School Dist. No. 15, 109 Wash. 652, 187 P. 386, the same law was again before us, and Main, J., writing the opinion for the court, again held and reaffirmed the Bailey
case, supra, that such a right was not a vested right and could be taken away by the legislature.
Those pronouncements certainly govern this case. Appellants have no right whatever to bring action against the counties for any damages under the flood control acts.
The judgment is right and should be affirmed.
MILLARD, J., concurs with HOLCOMB, J.